DETAILED ACTION
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Friedrichs (US 4784185), Lampson et al. (US 6634676), and Smahl (US 2005/0121913) were considered most pertinent to applicant's disclosure.  
Friedrichs discloses a pipe connection device comprising: a connection member (4) made up of plastic (injection-moldable heat-resistant plastic, col. 1, ll. 45); a flange member (2) made up of plastic (formed integrally with connection member) and formed at an end part of the connection member, a distortion prevention member (metal insert 3) for minimizing a force corresponding to distortion applied in a direction opposed to a direction of the connection is formed in the flange member; and wherein the distortion prevention member (3) is formed in the flange member (2) through an insert molding (3 is a metal insert and pipe 4 and flange 2 are plastic which is injection molded around the insert), at least one first hole (any hole 8 in portion 6 of the insert 3, as seen in fig. 2) is formed on the distortion prevention member into which melted plastic is filled by the insert molding to combine the distortion prevention member with the flange member (holes 8 are disclosed as anchoring holes, see col. 1, ll. 66-67); wherein the at least one first hole (8) is not formed in the connection member (4) (holes 8 are in portion 6 and not in the connection member 4, as seen in fig. 2). Friedrichs doesn’t disclose wherein a pipe is connected by being inserted into a hole of a central part of the connection member; a case member formed on an outer surface of the connection member; and wherein the connection member is made up of fluoride resin and the case member is made up of engineering plastic.
Lampson et al. teach a related metal insert reinforced pipe coupling flange, wherein a pipe (31) is connected by being inserted into a hole of a central part of the connection member (fig. 5).  Smahl teaches a related plastic pipe fitting having a connection member (inner layer) and a case member (outer layer), wherein the case member (outer layer) is formed on an outer surface of the connection member (inner layer) ([0007]-[0008],[0012]-[0013]); and wherein the connection member (inner layer) is made up of fluoride resin (PVDF, [0012]) and the case member (outer layer) is made up of engineering plastic (PA, [0013]).
However, none of the prior art further disclose or render obvious at least one second hole formed in the distortion prevention member into which a bolt is inserted to connect the flange member to another flange member.  In Friedrichs, the extension 6 (distortion prevention member) of the profiled metal sheet 3 surrounds the bores 7 formed in the flange region 2. In addition, the holes 8 formed within the extension 6 of the profiled metal sheet 3 in Friedrichs also could not be considered the second hole to connect the screw flange to the cylinder head by inserting screws.  Due to the profiled shape of Friedrichs distortion prevention member 6 which is formed to allow for bolts to connect the flange member, there is no motivation or location to allow modification for any other holes to be added. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARINA A TIETJEN/Primary Examiner, Art Unit 3753